Pus CueiaM.
The plaintiff insists that the judge had no right to render, a judgment in this cause because of the fact that a demurrer to the complaint had theretofore been overruled and appeal taken to the Supreme Court and no answer filed. The record shows that the appeal to the Supreme Court from judgment overruling the demurrer had not been perfected and counsel for defendant in open court announced that the appeal would not be prosecuted. Plaintiff did not move for judgment for want of an answer, but the record discloses that the plaintiff consented to the hearing thereof and agreed that his Honor should decide the same upon the facts.
In pursuance of such agreement the trial judge rendered final judgment.
*310Tbe principle of law involved is thus stated in Peoples v. Norwood, 94 N. C., 172: “Tbe purpose of summons is to bring tbe parties into, and give tbe court jurisdiction of them, and of tbe pleadings, to give jurisdiction of tbe subject-matter of litigation and tbe parties in tbat connection, and tbis is orderly and generally necessary; but wben tbe parties are voluntarily before tbe court, and by agreement, consent or confession, wbicb in substance is tbe same thing, a judgment is entered in favor of one party and against another, such judgment is valid, although not granted according to tbe orderly course of procedure. Stancill v. Gay, 92 N. C., 455; McLean v. Breece, 113 N. C., 390. Tbis judgment is
Affirmed.